Case 18-11120-JTD   Doc 1189   Filed 08/22/19   Page 1 of 6
Case 18-11120-JTD   Doc 1189   Filed 08/22/19   Page 2 of 6

                    EXHIBIT A
                                Case 18-11120-JTD
VG Liquidation Inc., et al. - Service List to e-mail Recipients
                                                                  Doc 1189       Filed 08/22/19   Page 3 of 6             Served 8/19/2019

ARENT FOX LLP                                       ARENT FOX LLP                             ARNOLD & PORTER KAYE SCHOLER LLP
JORDANA RENERT                                      ROBERT M. HIRSH                           BRIAN J. LOHAN
JORDANA.RENERT@ARENTFOX.COM                         ROBERT.HIRSH@ARENTFOX.COM                 BRIAN.LOHAN@ARNOLDPORTER.COM


ASSISTANT ATTORNEY GENERAL OF MI                    BALLARD SPAHR LLP                         BALLARD SPAHR LLP
KATHERINE KERWIN                                    CHANTELLE D. MCCLAMB                      MATTHEW G. SUMMERS
KERWINK@MICHIGAN.GOV                                MCCLAMBC@BALLARDSPAHR.COM                 SUMMERSM@BALLARDSPAHR.COM


BARNES & THORNBURG LLP                              BARNES & THORNBURG LLP                    BARNES & THORNBURG LLP
DAVID POWLEN                                        KEVIN COLLINS                             PAUL LAURIN
DAVID.POWLEN@BTLAW.COM                              KEVIN.COLLINS@BTLAW.COM                   PAUL.LAURIN@BTLAW.COM


BAYARD, P.A.                                        BAYARD, P.A.                              BIALSON, BERGEN & SCHWAB
DANIEL N. BROGAN                                    JUSTIN R. ALBERTO                         THOMAS GAA
DBROGAN@BAYARDLAW.COM                               JALBERTO@BAYARDLAW.COM                    TGAA@BBSLAW.COM


BUCHALTER, APC                                      BUCHALTER, APC                            CAREFIRST BLUECROSS BLUESHIELD
ARIEL A. BERRIOS                                    WILLIAM S. BRODY                          DIANE FLOWERS
ABERRIOS@BUCHALTER.COM                              WBRODY@BUCHALTER.COM                      DIANE.FLOWERS@CAREFIRST.COM


CHIPMAN, BROWN, CICERO & COLE, LLP                  CIARDI CIARDI & ASTIN                     COLE SCHOTZ PC
MARK L. DESGROSSEILLIER                             JOHN D. MCLAUGHLIN, JR                    IRVING E. WALKER
DESGROSS@CHIPMANBROWN.COM                           JMCLAUGHLIN@CIARDILAW.COM                 IWALKER@COLESCHOTZ.COM


COLE SCHOTZ PC                                      COOLEY LLP                                COOLEY LLP
PATRICK J. REILLEY                                  EVAN LAZEROWTIZ                           MAX SCHLAN
PREILLEY@COLESCHOTZ.COM                             ELAZEROWITZ@COOLEY.COM                    MSCHLAN@COOLEY.COM


COOLEY LLP                                          COOLEY LLP                                DAVIS & GILBERT LLP
MICHAEL KLEIN                                       SETH AALTEN                               CURT MYERS
MKLEIN@COOLEY.COM                                   SVANAALTEN@COOLEY.COM                     CMYERS@DGLAW.COM


DAVIS & GILBERT LLP                                 DECHERT, LLP                              DECHERT, LLP.
MASSIMO GIUGLIANO                                   MICHAEL J. SAGE                           STEPHEN M. WOLPERT
MGIUGLIANO@DGLAW.COM                                MICHAEL.SAGE@DECHERT.COM                  STEPHEN.WOLPERT@DECHERT.COM


DELAWARE SECRETARY OF STATE                         DLA PIPER LLP                             DLA PIPER LLP
DOSDOC_FTAX@STATE.DE.US                             DALE CATHELL                              KRISTY GRACE
                                                    DALE.CATHELL@DLAPIPER.COM                 KRISTY.GRACE@DLAPIPER.COM


DLA PIPER LLP                                       DLA PIPER LLP                             DOSHI LEGAL GROUP, P.C.
R. CRAIG MARTIN                                     RICHARD KREMEN                            AMISH R. DOSHI
CRAIG.MARTIN@DLAPIPER.COM                           RICHARD.KREMEN@DLAPIPER.COM               AMISH@DOSHILEGAL.COM


FAST PAY PARTNERS LLC                               FPP SANDBOX LLC                           FREDERICK ROSNER
LEGAL@GOFASTPAY.COM                                 LEGAL DEPT                                FREDERICK ROSNER
                                                    LEGAL@GOFASTPAY.COM                       ROSNER@TEAMROSNER.COM


GOODWIN PROCTER LLP                                 GOODWIN PROCTER LLP                       LOEB & LOEB LLP
ALESSANDRA SIMONS                                   GREGORY FOX                               BETHANY D. SIMMONS
ASIMONS@GOODWINLAW.COM                              GFOX@GOODWINLAW.COM                       BSIMMONS@LOEB.COM


LOEB & LOEB LLP                                     MARGOLIS EDELSTEIN                        MCCARTER & ENGLISH, LLP
WILLIAM M HAWKINS                                   JAMES E. HUGGETT                          KATE ROGGIO BUCK
WHAWKINS@LOEB.COM                                   JHUGGETT@MARGOLISEDELSTEIN.COM            KBUCK@MCCARTER.COM


MCCARTER & ENGLISH, LLP                             MITCHELL, WILLIAMS, SELIG, GATES          MORRIS JAMES LLP
SHANNON D. HUMISTON                                 STAN D. SMITH                             ERIC J. MONZO
SHUMISTON@MCCARTER.COM                              SSMITH@MWLAW.COM                          EMONZO@MORRISJAMES.COM




Page 1 of 2
                                Case 18-11120-JTD
VG Liquidation Inc., et al. - Service List to e-mail Recipients
                                                                  Doc 1189       Filed 08/22/19    Page 4 of 6               Served 8/19/2019

MORRIS, NICHOLS, ARSHT & TUNNELL LLP                MORRIS, NICHOLS, ARSHT & TUNNELL LLP       OFFICE OF THE UNITED STATES TRUSTEE
DEREK ABBOTT                                        PAIGE TOPPER                               DAVID L. BUCHBINDER
DABBOTT@MNAT.COM                                    PTOPPER@MNAT.COM                           DAVID.L.BUCHBINDER@USDOJ.GOV


OFFICE OF THE UNITED STATES TRUSTEE                 PACHULSKI STANG ZIEHL & JONES              PACHULSKI STANG ZIEHL & JONES
USTPREGION03.WL.ECF@USDOJ.GOV                       COLIN ROBINSON                             DEBORAH GRASSGREEN
                                                    CROBINSON@PSZJLAW.COM                      DGRASSGREEN@PSZJLAW.COM


PACHULSKI STANG ZIEHL & JONES                       POTTER ANDERSON & CORROON LLP              POTTER ANDERSON & CORROON LLP
ROBERT J. FEINSTEIN                                 AARON H. STULMAN                           CHRISTOPHER M. SAMIS
RFEINSTEIN@PSZJLAW.COM                              ASTULMAN@POTTERANDERSON.COM                CSAMIS@POTTERANDERSON.COM


POTTER ANDERSON & CORROON LLP                       POTTER ANDERSON & CORROON LLP              POTTER ANDERSON & CORROON LLP
D. RYAN SLAUGH                                      JEREMY RYAN                                L. KATHERINE GOOD
RSLAUGH@POTTERANDERSON.COM                          JRYAN@POTTERANDERSON.COM                   KGOOD@POTTERANDERSON.COM


REESE BROOME                                        RICHARDS, LAYTON & FINGER, P.A.            RICHARDS, LAYTON & FINGER, P.A.
R.A. HURLEY                                         CHRISTOPHER M. DE LILLO                    JOHN H. KNIGHT
RHURLEY@REESBROOME.COM                              DELILLO@RLF.COM                            KNIGHT@RLF.COM


ROPES & GRAY LLP                                    RUBIN LLC                                  RUCKI FEE REVIEW, LLC
GREGG M. GALARDI                                    PAUL RUBIN                                 JUSTIN H. RUCKI
GREGG.GALARDI@ROPESGRAY.COM                         PRUBIN@RUBINLAWLLC.COM                     JUSTINRUCKI@RUCKIFEEREVIEW.COM


SECRETARY OF THE TREASURY                           SECURITIES & EXCHANGE COMMISSION           SECURITIES & EXCHANGE COMMISSION
STATETREASURER@STATE.DE.US                          NYROBANKRUPTCY@SEC.GOV                     SECBANKRUPTCY-OGC-ADO@SEC.GOV




SEWARD & KISSEL LLP                                 SEWARD & KISSEL LLP                        SHEPPARD MULLIN RICHTER & HAMPTON LLP
LOTEMPIO@SEWKIS.COM                                 ROBERT GAYDA                               EDWARD TILLINGHAST
                                                    GAYDA@SEWKIS.COM                           ETILLINGHAST@SHEPPARDMULLIN.COM


SHEPPARD MULLIN RICHTER & HAMPTON LLP               SQUIRE PATTON BOGGS US LLP                 STEARNS WEAVER MILLER WEISSLER ALHADEFF & S
MICHAEL DRISCOLL                                    PETER R. MORRISON                          ERIC J. SILVER
MDRISCOLL@SHEPPARDMULLIN.COM                        PETER.MORRISON@SQUIREPB.COM                ESILVER@STEARNSWEAVER.COM


STEARNS WEAVER MILLER WEISSLER ALHADEFF & S UNITED STATES ATTORNEY'S OFFICE                    UNITED STATES ATTORNEY'S OFFICE
JONATHAN C.VAIR                             ELLEN SLIGHTS                                      USADE.ECFBANKRUPTCY@USDOJ.GOV
JVAIR@STEARNSWEAVER.COM                     ELLEN.SLIGHTS@USDOJ.GOV


VIDAZOO LTD                                         WHITEFORD, TAYLOR & PRESTON LLC            WOMBLE BOND DICKINSON (US) LLP
ELAD FRIEDMAN                                       STEPHEN B GERALD                           MORGAN PATTERSON
EFRIEDMAN@VIDAZOO.COM                               SGERALD@WTPLAW.COM                         MORGAN.PATTERSON@WBD-US.COM


                                                                                           Parties Served: 78




Page 2 of 2
Case 18-11120-JTD   Doc 1189   Filed 08/22/19   Page 5 of 6

                    EXHIBIT B
                                  Case 18-11120-JTD
VG Liquidation Inc., et al. - U.S. Mail
                                                        Doc 1189            Filed 08/22/19   Page 6 of 6                Served 8/19/2019

ASSISTANT ATTORNEY GENERAL OF MI              BALLARD SPAHR LLP                              BUCHALTER, APC
ATTN: KATHERINE KERWIN/BILL SCHUETTE          ATTN: MATTHEW G. SUMMERS                       ATTN: WILLIAM S BRODY
CADILLAC PLACE, STE. 10-200                   ATTN: CHANTELLE D. MCCLAMB                     1000 WILSHIRE BOULEVARD, SUITE 1500
3030 W. GRAND BLVD.                           919 N MARKET STREET, 11TH FLOOR                LOS ANGELES, CA 90017-1730
DETROIT, MI 48202                             WILMINGTON, DE 19801



CAREFIRST BLUECROSS BLUESHIELD                CIARDI CIARDI & ASTIN                          DELAWARE SECRETARY OF STATE
ATTN: DIANE FLOWERS                           ATTN: DANIEL ASTIN / JOHN MCLAUGHLIN JR        DIVISION OF CORPORATIONS
10455 MILL RUN CIRCLE                         ATTN: JOSEPH MCMAHON JR                        JOHN G. TOWNSEND BUILDING
OWINGS MILLS, MD 21117                        1204 N KING ST                                 401 FEDERAL STREET, SUITE 4
                                              WILMINGTON, DE 19801                           DOVER, DE 19901



DIVISION OF UNEMPLOYMENT INSURANCE            DOSHI LEGAL GROUP, P.C.                        FAST PAY PARTNERS LLC
DEPARTMENT OF LABOR                           ATTN: AMISH R. DOSHI                           8201 BEVERLY BLVD., SUITE 600
4425 N MARKET STREET                          1979 MARCUS AVE, SUITE 210E                    LOS ANGELES, CA 90048
WILMINGTON, DE 19802                          LAKE SUCCESS, NY 11042




FPP SANDBOX LLC                               INTERNAL REVENUE SERVICE                       MILBANK LLP
ATTN: LEGAL DEPT                              P.O. BOX 7346                                  ATTN: MELAINIE MANSFIELD
8201 BEVERLY BLVD, SUITE 600                  PHILADELPHIA, PA 19101-7346                    2029 CENTURY PARK EAST, 33RD FLOOR
LOS ANGELES, CA 90048                                                                        LOS ANGELES, CA 90067




POTTER ANDERSON & CORROON LLP                 REESE BROOME                                   RICHARDS, LAYTON & FINGER, P.A.
ATTN: JEREMY RYAN/D. RYAN SLAUGH              ATTN: R.A. HURLEY                              ATTN: JOHN H. KNIGHT
1313 NORTH MARKET STREET, SIXTH FLOOR         1900 GALLOWS ROAD, 700                         ATTN: CHRISTOPHER M. DE LILLO
P.O. BOX 951                                  TYSONS CORNER, VA 22182                        ONE RODNEY SQUARE
WILMINGTON, DE 19899                                                                         920 NORTH KING STREET
                                                                                             WILMINGTON, DE 19801

RUCKI FEE REVIEW, LLC                         SECRETARY OF THE TREASURY                      SECURITIES & EXCHANGE COMMISSION
ATTN: JUSTIN H. RUCKI                         820 SILVER LAKE BOULEVARD, SUITE 100           NEW YORK REGIONAL OFFICE
1111 WINDON DRIVE                             DOVER, DE 19904                                LARA MEHRABAN, ASSOCIATE REGIONAL DIRECTO
WILMINGTON, DE 19803                                                                         200 VESEY STREET, SUITE 400
                                                                                             NEW YORK, NY 10281



SECURITIES & EXCHANGE COMMISSION              STATE OF DELAWARE                              TENNENBAUM CAPITAL PARTNERS, LLC
SECRETARY OF THE TREASURY                     820 N FRENCH STREET                            ATTN: ASHER FINCI
100 F STREET, NE                              DIVISION OF REVENUE 8TH FLOOR                  2951 28TH ST, SUITE 1000
WASHINGTON, DC 20549                          WILMINGTON, DE 19801-0820                      SANTA MONICA, CA 90405




TN DEPT OF REVENUE                            UNITED STATES ATTORNEY'S OFFICE
ATTN: LAURA L. MCCLOUD                        ATTN: ELLEN SLIGHTS
P.O BOX 20207                                 1007 ORANGE STREET, SUITE 700
NASHVILLE, TN 37202-0207                      WILMINGTON, DE 19801



                                                                                         Parties Served: 23




Page 1 of 1
